                                           Case 3:20-cv-07119-CRB Document 3 Filed 12/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARLON J. BLACHER, CDCR No.                        Case No. 20-cv-07119-CRB (PR)
                                         G50077, HCSO No. 2020-23339,
                                   8
                                                        Petitioner,                         ORDER DISMISSING PETITION FOR
                                   9                                                        A WRIT OF HABEAS CORPUS
                                                 v.
                                  10
                                         STATE OF CALIFORNIA,
                                  11
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                              Petitioner, a state prisoner at the Richard J. Donovan Correctional Facility (RJD) in San
                                  13
                                       Diego, California (but temporarily in the custody of Hillsborough County Sheriff’s Office (HCSO)
                                  14
                                       pending Florida criminal charges) pursuant to a 2009 conviction and sentence from Contra Costa
                                  15
                                       County Superior Court, has filed a second or successive petition for a writ of habeas corpus under
                                  16
                                       28 U.S.C. § 2254 challenging various aspects of his 2009 conviction and sentence, including the
                                  17
                                       restitution order imposed by the superior court. His first petition challenging his 2009 conviction
                                  18
                                       and sentence was denied on the merits on September 22, 2015. See Blacher v. McEwen, No. 12-
                                  19
                                       cv-4775-RMW (N.D. Cal. Sept. 22, 2015) (order denying petition for a writ of habeas corpus
                                  20
                                       under § 2254 on the merits).
                                  21
                                              A second or successive petition may not be filed in this court unless petitioner first obtains
                                  22
                                       from the United States Court of Appeals for the Ninth Circuit an order authorizing this court to
                                  23
                                       consider the petition. See 28 U.S.C. § 2244(b)(3)(A). Petitioner has not obtained such an order
                                  24
                                       from the Ninth Circuit and this court is “without power” to entertain his second or successive
                                  25
                                       petition unless he first receives authorization from the Ninth Circuit. Chades v. Hill, 976 F.3d
                                  26
                                       1055, 1056-57 (9th Cir. 2020). The instant petition accordingly is DISMISSED without prejudice
                                  27

                                  28
                                           Case 3:20-cv-07119-CRB Document 3 Filed 12/16/20 Page 2 of 2




                                   1   to refiling if petitioner obtains the necessary order from the Ninth Circuit.1

                                   2          Based on petitioner’s affidavit of poverty filed in Blacher v. Pollard, No. 20-cv-07057-

                                   3   CRB, he is granted leave to proceed in forma pauperis under 28 U.S.C. § 1915 in this action..

                                   4          The clerk is instructed to terminate all pending motions as moot and to close this action.

                                   5          IT IS SO ORDERED.

                                   6   Dated: December 16, 2020

                                   7                                                     ______________________________________
                                                                                         CHARLES R. BREYER
                                   8                                                     United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25          1
                                                  To the extent petitioner claims RJD officials are unlawfully withdrawing funds from his
                                  26   prison trust account pursuant to an unlawful restitution order, he must bring said claim, if at all, in
                                       a civil rights complaint under 42 U.S.C. § 1983. See Ramirez v. Galaza, 334 F.3d 850, 859 (9th
                                  27   Cir. 2003) (“habeas jurisdiction is absent, and a § 1983 action proper, where a successful
                                       challenge to a prison condition will not necessarily shorten the prisoner’s sentence”). He may not
                                  28   challenge a restitution order on federal habeas review. See Bailey v. Hill, 599 F.3d 976, 984 (9th
                                       Cir. 2010).
                                                                                          2
